— Appeal by the People from an order of the Supreme Court, Kings County (Bonomo, J.), dated December 4, 1980, which, following the jury’s returning a verdict of guilty of grand larceny in the third degree, granted defendant’s motion to dismiss the indictment upon the ground that the trial evidence was not legally sufficient to establish the offenses charged therein or any lesser included offenses. Order reversed, on the law, motion denied, and the verdict of the jury is reinstated. The case is remitted to Criminal Term for sentencing on the conviction. The evidence was legally sufficient to establish grand larceny in the third degree (see CPL 290.10, subd 1; People v Underwood, 43 AD2d 800). The trial court’s dismissal of the indictment (it had reserved decision on the dismissal motion until after the verdict of the jury), was, therefore, improper and we reinstate the verdict. We note that defendant retains her right to appeal from the judgment of conviction. Titone, J. P., Bracken, Niehoff and Boyers, JJ., concur.